DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 1 April 2021, which papers have been made of record.
Claims 1-11 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 April 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent 6,364,250 to Brinck et al. (hereinafter “Brinck”).
Regarding claim 1, Brinck discloses a method of making a panel structure for a body of a vehicle (aircraft; see Abstract), the method comprising: constructing and consolidating a skin component (2) in a first process to create an at least partially finished skin component (preformed skin panel; Col. 6, lines 33-36); constructing and consolidating a stringer sheet component (22, see Fig. 11; Col. 2, lines 31-37) in a second process (see claim 16), which is independent of one or more manufacturing decisions made for the first process (stringer sheet component 22), to create an at least partially finished stringer sheet component having a plurality of stringers (23), wherein the plurality of stringers (23) are spaced-apart changes in shape (see Fig. 11; stringer 23 are spaced apart from one another and each stringer 23 is a change in shape from the ) formed into, not discretely constructed and subsequently attached to (see claim 16), the at least partially finished stringer sheet component (22), such that the stringer sheet component (22) is a unitary construction of the plurality of stringers (23; see claim 16 and Col. 2, lines 31-37); and integrating the at least partially finished skin component (2) and the at least partially finished stringer sheet component (22) in a third process (see Col. 8; lines 10-16), which is subsequent to but otherwise independent of one or more manufacturing decisions made for the first and second processes, to make a panel structure (see Fig. 12A). Applicant’s Specification as filed teaches, at paragraph [0027], that “’independently constructed’ does not necessarily mean with different materials, using different techniques, or at different times, but instead means they are not constructed in such a manner that the materials, construction, consolidation, and timing decisions for one component dictate the decisions for the other component.” Applicant’s prior Response of 17 November 2020, at page 7, further states “’independently constructing,’ as that term is explicitly defined in the present application, with regard to one or more manufacturing decisions (e.g. materials, techniques, and/or times).” Brinck teaches that the skin panel (2) may be pre-formed (see Col. 4, lines 16-21) and later a grid panel (5A) of a weld filler material may be provided on the preformed skin panel (Col. 6, lines 5-13). One having ordinary skill in the art would at least recognize that the application of the grid panel (5A) may be independent of timing decisions for the pre-formed or prefabricated skin panel, aside from that the application of the grid panel must occur after the skin panel (2) exists. One having ordinary skill in the 
Thus, Brinck teaches the limitations of claim 1.
Regarding claim 2, Brinck teaches the limitations of claim 1, and further Brinck teaches that the vehicle is an aircraft (see Abstract), and the panel structure is for a fuselage or a wing of the aircraft (panel may be fuselage skin panel; see Abstract).
Regarding claim 8, Brinck teaches the limitations of claim 1. Brinck does not explicitly disclose that bonding the at least partially finished skin component and the at least partially finished stringer sheet component is with an adhesive, however Brinck teaches that it is known and conventional in the art of forming aircraft fuselage panels to join components using adhesives where weight reduction is not required (see Col. 1, lines 25-59).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brinck to join the components using an adhesive, as is known in the art. (See Col. 1, lines 25-28 and MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the use of adhesives to join the stringer and skin components would predictably produce an aircraft panel in a conventional manner.
Thus, Brinck teaches the limitations of claim 8.
Regarding claim 9, Brinck teaches the limitations of claim 1, and further Brinck teaches attaching a frame component (34, 34’) to the panel structure in a fourth process which is independent of one or more manufacturing decisions made for the first, second, and third processes (Col. 8, lines 19-23; attaching does not depend on timing or technique decisions for prefabricating the skin component in the first process; Col. 4, lines 16-20).
Alternatively, Claims 1-2, 5, and 9
Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication 2013/0139961 to Gear et al. (hereinafter “Gear”).
Regarding claim 1, Gear discloses a method of making a panel structure (10) for a body of a vehicle (see paragraph [0002]; airframe), the method comprising: constructing and consolidating a skin component (12 or 14; see paragraph [0026]) in a first process to create an at least partially finished skin component (see paragraphs [0027]-[0028]); constructing and consolidating a stringer sheet component (16) in a second process, which is independent of one or more manufacturing decisions made for the first process (see paragraph [0029]; stringer sheet component and skin members 12, 14 may be laid down in separate processes), to create an at least partially finished stringer sheet component (see paragraph [0027]) having a plurality of stringers (see Fig. 2, stringers defined at least at lead lines 16 and 18, additional stringer shown is unnumbered in Figure), wherein the plurality of stringers are spaced-apart changes in shape formed into, not discretely constructed and subsequently attached to, the at least partially finished stringer sheet component (16), such that the stringer sheet component is a unitary construction of the plurality of stringers (see paragraph [0026]); and integrating the at least partially finished skin component (12, 14) and the at least partially finished stringer sheet component (16) in a third process, which is subsequent to but otherwise independent of one or more manufacturing decisions made for the first process and the second process (see paragraph [0029]; at least one of the skins may , to make the panel structure. Applicant’s Specification at paragraph [0027] teaches that “’independently constructed’ does not necessarily mean with different materials, using different techniques, or at different times, but instead means they are not constructed in such a manner that the materials, construction, consolidation, and timing decisions for one component dictate the decisions for the other component.” Gear teaches at least that the skin 14 may be formed in a different manner than skin 12 (see paragraph [0029]), and that the particular manner of construction is not critical to the finished product, which one having ordinary skill in the art would reasonably understand that at least the method of forming the at least partially finished skin component may be independent of the consolidation decisions for the formation of the at least partially finished stringer sheet component. Moreover, Gear teaches that the third process can be altered (see paragraph [0040]) such that a different skin component is attached by a different technique, without modification of the principles of operation of the method taught by Gear.
Thus, Gear is at least understood to teach the limitations of claim 1.
Regarding claim 2, Gear discloses or teaches the limitations of claim 1, and further Gear teaches that the vehicle is an aircraft (200), and the panel structure is for a fuselage or a wing of the aircraft (see paragraph [0061]).
Regarding claim 5, Gear discloses or teaches the limitations of claim 1, and further Gear teaches that at least some of the stringers form cavities (unnumbered spaces in Fig. 2; equivalent of 140 in Fig. 3B).
Regarding claim 9, discloses or teaches the limitations of claim 1, and further Gear teaches further including attaching a frame component (see paragraph [0046]) to the panel structure (210, panel formed to technique of claim 1) in a fourth process which is independent of one or more manufacturing decisions made for the first, second, and third processes (panel 210 can be attached to other structures 
Claim 3
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brinck as applied to claim 1 above, and further in view of United States Patent Application Publication 2016/0311051 to Nordman (hereinafter “Nordman”).
Regarding claim 3, Brinck teaches the limitations of claim 1, however Brinck does not explicitly disclose incorporating one or more tear straps into the skin component.
However, it is known in the art of aircraft skins to provide tear straps. For example, Nordman teaches providing a damage arrest feature for an aircraft skin, such as one or more tear straps (see paragraphs [0014]-[0015]). Nordman teaches that the tear straps are not necessarily present in the entire skin (see paragraph [0017]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brinck to include a skin having one or more tear straps, as taught by Nordman. (See MPEP 2143(A)). The resulting method would be reasonably expected to operate in a predictable manner to produce a panel structure, without modification of the principles of operation of Brinck. One having ordinary skill in the art would reasonably expect that the attaching taught by Brinck could be performed without modification where the tear strips are located at locations other than the attachment points of Brinck.
Thus, the combination of Brinck and Nordman teaches the limitations of claim 3.
Claims 4-7 and 10-11
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brinck as applied to claim 1 above, and further in view of United States Patent 4,411,380 to McWithey et al. (hereinafter McWithey”).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brinck and McWithey.
Regarding claim 4, Brinck teaches the limitations of claim 1, however Brinck does not explicitly disclose that the skin component and the stringer sheet component are constructed of different materials. Brinck teaches that the skin component (2) must be formed of a weldable material, such as AlMGSi alloy or AlLi alloy (see Col. 4, lines 33-35), however Brinck is silent regarding the material of the stringer sheet component. Nevertheless, it is known in the art of skins and stringers to form them of different materials.
For example, McWithey discloses a panel (14) for an aircraft (10) including a skin (16) and at least one stringer (18), formed of different materials (skin 16 may include titanium clad Borsic aluminum Col. 3, lines 21-24 and stringers 18 may be of titanium alloy, see Col. 3, lines 43-51). McWithey teaches that the components may be joined by welding or brazing (Col. 4, lines 44-64).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brinck to include providing the skin and the stringer sheet components of different materials, as taught by McWithey. (See MPEP 2143(A)). The resulting method would predictably be expected to operate in substantially the same manner taught by Brinck to produce an aircraft panel, the components being joinable in a predictable and conventional manner.
Thus, Brinck and McWithey teaches the limitations of claim 4.
Regarding claim 5, Brinck teaches the limitations of claim 1, however Brinck does not explicitly disclose that at least some of the stringers form cavities. However, it is known in the art of stringers to provide stringers which form cavities.
For example, McWithey teaches a stringer (18) including a hollow channel (see Fig. 6). The stringer may include one or more cavities (see Fig. 6; interior of honeycomb components 20). The stringer is understood to be suitable for use in an aircraft panel structure with a skin (16; see Col. 4, lines 3-11).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brinck to include providing one or more of the stringers as a conventional and well-known stringer, including a cavity, as taught by McWithey. (See MPEP 2143(A)). The resulting method would predictably have produced a panel assembly including skin and stringers which are suitable for use in an aircraft environment.
Thus, Brinck and McWithey teaches the limitations of claim 5.
Regarding claim 6, Brinck and McWithey teaches the limitations of claim 5, and further McWithey teaches that at least some of the cavities are filled with a lightweight closed sell foam or a honeycomb core (20; Col. 3, lines 52-58).
Regarding claim 7, the combination of Brinck and McWithey teaches the limitations of claim 6, and further McWithey teaches that at least some of the cavities are filled with a lightweight closed cell foam or a honeycomb core (20).
Regarding claim 10, Brinck discloses a method of making a panel structure for a body of an aircraft (aircraft; see Abstract), the method comprising: constructing and consolidating a skin component (2) in a first process to create an at least partially finished skin component (preformed skin panel 2; Col. 7, line 63 – Col .8, line 6); constructing and consolidating a stringer sheet component (22) in a second process (forming as by stamp cutting; Col. 7, lines 6-12), which is independent of one or more manufacturing decisions made for the first process (stringer sheet component 22 can be stamp cut, which does not depend on the preformed skin component 2; see Col. 7, lines 8-15, which one having ordinary skill in the art would recognize can be construed as timing independent relative to the formation of the skin component), to create an at least partially finished stringer sheet component having a plurality of stringers (longitudinal members 23; see Fig. 6), wherein the plurality of stringers (23) are spaced-apart changes in shape (see Fig. 11; strings 23 is a change in shape, at least because each is shown curved) formed into, not discretely constructed and subsequently attached to (see claim  the at least partially finished stringer sheet component (22) such that the stringer sheet component (22) is a unitary construction (see claim 16) of the plurality of stringers (see Fig. 11); bonding the at least partially finished skin component (2) and the at least partially finished stringer sheet component (22) in a third process (joining as by welding; Col. 8, lines 10-13), which is subsequent to but otherwise independent of one or more manufacturing decisions made for the first and second processes, to make the panel structure; and attaching a frame component (34, 34’) to the panel structure in a fourth process which is independent of the first, second, and third processes (Col. 8, lines 19-23). 
Brinck does not explicitly disclose that the bonding is with an adhesive, however Brinck teaches that it is known and conventional in the art of forming aircraft fuselage panels to join components using adhesives where weight reduction is not required (see Col. 1, lines 25-59). 
Applicant’s Specification as filed teaches, at paragraph [0027], that “independently constructed” does not necessarily mean with different materials, using different techniques, or at different times, but instead means they are not constructed in such a manner that the materials, construction, consolidation, and timing decisions for one component dictate the decisions for the other component.” Applicant’s Response of 17 November 2020, at page 7, further states “’independently constructing,’ as that term is explicitly defined in the present application, with regard to one or more manufacturing decisions (e.g. materials, techniques, and/or times).” Brinck teaches that the skin panel (2) may be pre-formed (see Col. 4, lines 16-21) and later a grid panel (5A) of a weld filler material may be provided on the preformed skin panel (Col. 6, lines 5-13). One having ordinary skill in the art would at least recognize that the application of the grid panel (5A) may be independent of timing decisions for the pre-formed or prefabricated skin panel, aside from that the application of the grid panel must occur after the skin panel (2) exists. One having ordinary skill in the art would thus understand that the step of integrating the skin panel and the stringer sheet component are independent of at least one manufacturing decision made for the first process. Moreover, the technique taught for joining the skin component is 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brinck to join the components using an adhesive, as is known in the art. (See Col. 1, lines 25-28 of Brinck and MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the use of adhesives to join the stringer and skin components would predictably produce an aircraft panel in a conventional manner.
Brinck does not explicitly disclose that at least some of the stringers of the plurality of stringers form cavities, or filling at least some of the cavities formed by the stringers. However, it is known in the art of aircraft panels to provide stringers which include cavities.
For example, McWithey teaches a stringer (18) including a hollow channel (see Fig. 6). The stringer may include one or more cavities (see Fig. 6; interior of honeycomb components 20). The stringer is understood to be suitable for use in an aircraft panel structure with a skin (16; see Col. 4, lines 3-11).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brinck to include providing one or more of the stringers as a conventional and well-known stringer, including a cavity, as taught by McWithey. (See MPEP 2143(A)). The resulting method would predictably have produced a panel assembly including skin and stringers which are suitable for use in an aircraft environment.
Thus, Brinck and McWithey teaches the limitations of claim 10.
Regarding claim 11, Brinck and McWithey teaches the limitations of claim 10, and further McWithey teaches that the skin component and the stringer sheet component are constructed of different materials (skin 16 may include titanium clad Borsic aluminum, Col. 3, lines 21-24, and stringers 18 may be of titanium alloy, see Col. 3, lines 43-51). 
Response to Arguments
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
Claims 1-2 and 8-9 were previously rejected as anticipated or obvious over Brinck.
Claim 3 was previously rejected over the combination of Brinck and Nordman.
Claims 4-7 and 10-11 were previously rejected over the combination of Brinck and McWithey.
Applicant’s arguments, see Response, filed 1 April 2021, with respect to the rejection(s) of claims 1-2 and 8-9 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the embodiment shown at Figure 11 of Brinck.
Applicant has amended claim 1 to require that the plurality of stringers are “not discretely constructed and subsequently attached to” the stringer sheet component. Applicant correctly notes that the stringers illustrated in Brinck’s Figure 5, previously relied upon in the rejection of claim 1, are discrete.
The examiner has revised the rejection of claim 1 in view of Applicant’s amendments. The stringer sheet component 22 illustrated in Figure 11 is of unitary construction (see Brinck’s claim 16).
Applicant asserts that the dependent claims are allowable for depending from allegedly allowable claim 1. The rejection of claim 1 has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/22/2021